 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAWN DEVORE,                                      No. 2:18-cv-02487-KJM-AC (PS)
12                       Plaintiff,
13           v.                                         ORDER & FINDINGS AND
                                                        RECOMMENDATIONS
14    DEPARTMENT OF JUSTICE, et al.,
15                       Defendants.
16

17          The court is in receipt of plaintiff’s notice of partial voluntary dismissal and motion for an

18   extension of time. ECF No. 24. Plaintiff is proceeding pro se in this action against numerous

19   federal contractors and federal and state agencies and officials. This matter was accordingly

20   referred to the undersigned by Local Civil Rule 302(c)(21).

21          In November 2018, plaintiff was granted leave to file a First Amended Complaint

22   (“FAC”). ECF Nos. 11, 14. On January 9, 2019, the undersigned adopted a stipulation between

23   plaintiff and the state defendants, giving the state defendants additional time to respond to the

24   FAC because plaintiff had indicated she intended to seek leave to file a Second Amended

25   Complaint (“SAC”) in the near future. ECF No. 20. The federal contractors, agencies, and

26   officials have not been served. ECF No. 24 at 1-2.

27          Plaintiff informed the court that she was in the process of exhausting her state

28   administrative remedies and was expecting an administrative ruling from the California State
                                                        1
 1   Personnel Board (“CSPB”) on May 6, 2019. ECF No. 22. On March 29, 2019, the undersigned
 2   ordered plaintiff to file any SAC by June 5, 2019. ECF No. 23.
 3          On May 20, 2019, plaintiff filed the instant notice of partial voluntary dismissal and
 4   motion for an extension of time to seek leave to file a SAC. ECF No. 24. Plaintiff states that she
 5   is voluntarily dismissing the action as to all of the federal defendants (whom she lists by name),
 6   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). At this juncture, it is still within
 7   plaintiff’s right to do so. See Fed. R. Civ. P. 41(a)(1)(A)(i) (plaintiff may dismiss an action
 8   without court order by filing a notice of dismissal before the opposing party serves either an
 9   answer or a motion for summary judgment). The undersigned will therefore recommend that the
10   federal defendants be dismissed without prejudice.
11          Plaintiff also seeks an extension of the June 5, 2019 deadline to file her SAC. ECF No. 24
12   at 3-4. Plaintiff states that on May 6, she emailed the CSPB to inquire about the status of the
13   anticipated administrative ruling; and she received a response that the final decision would come
14   on July 9, 2019 at the earliest, but more likely August 16, 2019. Id. at 4, 6. Plaintiff states that if
15   she prevails before the CSPB, she will dismiss the action against the remaining state defendants.
16   Id. at 4. Good cause appearing, the undersigned will grant an extension making any SAC due no
17   later than August 19, 2019, or within seven days of plaintiff’s receipt of a final decision by the
18   CSPB, whichever is earlier.
19          Accordingly, IT IS HEREBY ORDERED that the motion for an extension of time (ECF
20   No. 24) is GRANTED. Plaintiff shall file any Second Amended Complaint no later than
21   August 19, 2019, or within seven days of plaintiff’s receipt of a final decision by the California
22   State Personnel Board, whichever is earlier. If no Second Amended Complaint is filed by that
23   date, the court may recommend dismissal of this case pursuant to Local Civil Rule 110.
24          Further, it is RECOMMENDED that:
25          1. The action be dismissed without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),
26              as to the following defendants:
27                  a. United States Department of Justice,
28                  b. Jefferson Sessions,
                                                         2
 1          c. United States Department of Defense,
 2          d. Dr. Michael Griffin,
 3          e. NASA Ames Research Center,
 4          f. Eugene Tu,
 5          g. United States Department of Health and Human Services,
 6          h. Alex Azar, II,
 7          i. Sandia Laboratories,
 8          j. Paul Hommert,
 9          k. Screened Images d/b/a Corrections.Com,
10          l. Joseph Noonan,
11          m. Tim Blake,
12          n. Screened Images d/b/a Screened Images Multi-Media,
13          o. Laura Noonan,
14          p. Digitalglobe/Maxar Satellite Technologies,
15          q. Howard Lance,
16          r. Lockheed Martin,
17          s. Marillyn Hewson,
18          t. Boeing Corporation,
19          u. Dennis Muilenburg,
20          v. Northrup Grumman Corporation,
21          w. Wesley Bush, and
22          x. Duane Essex.
23   2. The action proceed against the following defendants:
24          a. California Department of Corrections and Rehabilitation,
25          b. Christopher Gates,
26          c. Lara Saich,
27          d. Janet Lewis,
28          e. Christine Milne,
                                             3
 1                  f. California Occupational Safety and Health Administration, and
 2                  g. Marie Blake.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a
 7   document should be captioned “Objections to Magistrate Judge’s Findings and
 8   Recommendations.” Failure to file objections within the specified time may waive the right to
 9   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
10   v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).
11   DATED: May 23, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
